Title: VIII. From George Washington to Brigadier General Anthony Wayne, 23 June 1780
From: Washington, George
To: Wayne, Anthony



Dr Sir,
Whippany [N.J., 23 June 1780] 11 OClock P.M.

Some time before the recpt of yr favor I was informed that the Enemy had returned to their Station, at E. T. point—It is certainly difficult if not impossible to ascertain their views. I however all things considered wish to keep our force as compact as possible, & therefore wish you if you find in the morning that the Enemy are quiet or gone over to Staten Island to return by the same route you marched to day.
